Citation Nr: 1829148	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  10-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism, to include as secondary to service-connected disability.

2.  Entitlement to a disability rating in excess of 40 percent for psoriatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues on appeal were previously before the Board in May 2015, when they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.


FINDINGS OF FACT

1.  The Veteran's pulmonary embolism was not manifested in service and is not otherwise related to service and is not proximately due to, or aggravated by, a service-connected disability.

2.  Prior to November 6, 2017, the Veteran's psoriatic arthritis was most closely approximated by symptom combinations productive of definite impairment of health; the disability was not manifested by weight loss and anemia 
productive of severe impairment of health, by severely incapacitating 
exacerbations occurring four or more times a year, or by a lesser number 
over prolonged periods.

3.  Since November 6, 2017, the Veteran's psoriatic arthritis has been manifested by severely incapacitating exacerbations occurring four or more times a year; the disability is not totally incapacitating or characterized by constitutional manifestations associated with active joint involvement.

4.  The evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary embolism have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 40 percent for psoriatic arthritis have not been met for the period prior to November 6, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5002, 5009 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for psoriatic arthritis, but no more, have been met from November 6, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5002, 5009 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2018 statement, the Veteran's attorney stated that he took exception to, and preserved for appeal, "all errors" the VA may have made or may make including "failure to discharge the duty to assist."  However, this statement is generic the Veteran's attorney did not specify any way in which VA failed in its duty to assist.

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's claims were previously remanded in May 2015 for further development.  Specifically, the AOJ was directed to provide the Veteran with VA examinations to determine the etiology of the Veteran's pulmonary embolism and the severity of his psoriatic arthritis.  The required examinations were completed in November 2017.  The May 2015 remand also required that the Veteran's vocational rehabilitation file and records pertaining to a prior worker's compensation claim be obtained and associated with the file.  That has been accomplished, to the extent possible.  Accordingly, the Board finds there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claims may proceed.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty hearing others; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App 428   (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

In order to warrant entitlement to secondary service connection, the Veteran needs to establish that his current disability was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, (1995).

Service Connection for a Pulmonary Embolism

The record does not establish, and the Veteran does not contend, that his pulmonary embolism is directly related to his period of active service.  Service treatment records do not reveal any complaint or treatment for pulmonary embolism.  See 38 C.F.R. § 3.303.  The first treatment and notation of the condition is in November 2005.  There is no probative medical opinion that or lay evidence purports to relate pulmonary embolism to service.  See 38 C.F.R § 3.303(d). 
 
Rather, the Veteran claims his pulmonary embolism is secondary to his service-connected psoriatic arthritis.  The Veteran argues that his decreased mobility, due to psoriatic arthritis, caused or aggravated his pulmonary embolism.  He has submitted literature indicating that psoriatic arthritis can cause inflammation in other areas of the body, including the heart and lungs.  Additionally, he claims that medication used to treat his service-connected disabilities caused his pulmonary embolism.  
    
The Veteran was diagnosed with a pulmonary embolism in November 2005.  As such, the Board acknowledges he has demonstrated the presence of a current disability.  However, the probative evidence of record does not establish that his pulmonary embolism was caused or aggravated by his service-connected disabilities.

With respect to the Veteran's contention that his pulmonary embolism was caused by medication used to treat his service-connected disabilities, a January 2008 VA examiner stated:

[Pulmonary embolism] is less likely as not (less than 50/50 probability) caused by or a result of [m]edication for [p]soriasis.

Review of effects on blood by Methotrexate in the literature does not indicate an increased tendency for blood to clot with long-term therapy.  Review of literature regarding liver produced clotting factors does not specifically indicate any effects by Methotrexate that would lead to an increase in production of liver produced clotting factors.

In November 2017, the Veteran underwent a VA examination aimed at assessing the etiology of his pulmonary embolism.  The VA examiners noted:

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.

[The Veteran's submitted literature] noting that psoriatic arthritis can cause inflammation in the heart and lungs per Up[t]o[D]ate Medical [L]iterature, which is an evidence based clinical decision support resource.  Clinical manifestations include joint manifestations, nail lesions, ocular involvement.  [H]eart and lungs are not directly affected by psoriatic arthritis, however, the risk of cardiovascular disease is increased in patients with psoriatic arthritis.  [Pulmonary embolism] is a blood clot in the lungs, in the veteran's case, he had a DVT (a deep venous thrombosis/clot) that went to his lung (pulmonary embolism) which came from his left leg. The veteran had a pulmonary embolism not a cardiovascular event (such as an MI).  [T]herefore, it would be less likely as not for the pulmonary embolism to be due to or caused by the psoriatic arthritis.

[R]isk factors for PE can be genetic or acquired.  Acquired risk factors can be further sub-classified as provoking (e[.]g[.], recent surgery, trauma, immobilization, initiation of hormone therapy, active cancer) or non-provoking (e[.]g[.], obesity, heavy cigarette smoking).  [T]he veteran claims immobility due to skin tightness and due to the psoriasis caused the [pulmonary embolism], however, the veteran also had other risk factors such as obesity (BMI of 35.1 noted in December 2005 and cigarette smoking, he reports quit[t]ing 5 years ago (2010).  The veteran has been ambulatory and has not been confined to bed, as to cause severe immobilization, in spite of skin tightness and decreased mobility, he is ambulatory.  [T]herefore, it is less likely as not caused by the [service-connected] psoriasis or psoriatic arthritis.

With respect to aggravation due to service-connected disability, the examiner observed that the medical evidence was not sufficient to support a determination of a baseline of severity and stated, "[T]here is no cause and effect for arthritis to cause a lung condition such as pulmonary embolism, therefore, it is less likely as not aggravated beyond natural progression."

The Veteran asserts his current pulmonary embolism was caused or aggravated by his service-connected psoriatic arthritis.  However, due to the complex nature of the questions involved, the Veteran in this case is not competent to independently render a probative opinion as to the etiology of his pulmonary embolism.  Kahana, 24 Vet. App. 428.  Determining the etiology of the Veteran's pulmonary embolism requires medical inquiry into biological processes, pathology, and anatomical relationships.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have experience, skills, or medical training.  Accordingly, the Board assigns little probative value to the Veteran's assertions of the etiology of his pulmonary embolism.

The VA examiners' opinions are more probative than the other evidence of record.  The Board concludes that the preponderance of the evidence is against the claim for entitlement to secondary service connection for the Veteran's pulmonary embolism. The benefit of the doubt rule therefore does not apply, and service connection is not warranted.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability Evaluation in Excess of 40 Percent for Psoriatic Arthritis Prior to November 6, 2017 

The Veteran seeks a disability evaluation in excess of 40 percent for psoriatic arthritis, which is rated under Diagnostic Codes 5002 and 5009, as rheumatoid arthritis.  See 38 C.F.R § 4.71a, Diagnostic Code 5009.

Diagnostic Code 5002 contemplates rheumatoid arthritis.  As an active process, a 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is warranted when the severity is less than the 100 percent criteria, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  A 100 percent rating is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a (2017).  

For chronic residuals of rheumatoid arthritis, residuals such as limitation of motion or ankylosis, favorable or unfavorable, are rated under the appropriate Diagnostic Codes for the specific joints involved.  However, where the limitation of motion of the specified joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The ratings for the active process may not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  

The Veteran underwent VA examinations in January 2008 and March 2014.  Both examinations reflected limitation of motion and joint pain.  However, neither examination noted weight loss or anemia productive of severe impairment of health.  Further, neither examination noted incapacitating exacerbations of the Veteran's psoriatic arthritis.  Review of the Veteran's medical records do show notations of anemia, but are silent for complaints of or treatment for weight loss.

The Board finds that prior to November 6, 2017, the Veteran's psoriatic arthritis was most closely approximated by symptom combinations productive of definite impairment of health.  The disability was not manifested by weight loss and anemia productive of severe impairment of health, by severely incapacitating 
exacerbations occurring four or more times a year, or by a lesser number 
over prolonged periods.  Accordingly, entitlement to disability evaluation in excess of 40 percent, prior to November 6, 2017, is not warranted. 
      
Disability Evaluation in Excess of 40 Percent for Psoriatic Arthritis From November 6, 2017 

The Veteran underwent a VA non-degenerative arthritis examination on November 6, 2017.  The examination confirmed the Veteran's diagnosis of psoriatic arthritis; noted that he experienced four or more incapacitating exacerbations in the past 12 months; and observed that the total time of incapacitation over the previous 12 months was 1 to 2 weeks.  At the same time, the examiner noted that the Veteran's psoriatic arthritis did not result in constitutional manifestations associated with active joint involvement that was totally incapacitating, and that he did not show signs of weight loss or anemia.

The Board observes that at no time during this period has the probative evidence of record demonstrated the presence of totally incapacitating constitutional manifestations associated with active joint involvement; or less that the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating episodes.  As such, a rating in excess of 60 percent is not warranted.

The November 2017 VA examiner noted that the Veteran's knees, ankles, wrists, feet, and hands/fingers were painful.  However, the examiner stated that only the Veteran's knees had limitation of motion due to psoriatic arthritis.  Upon examination, his extension was normal at 0 degrees and his flexion was limited to 80 degrees.  Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).  Therefore, rating the Veteran's psoriatic arthritis as residuals rather than active process is less favorable to him. 

Accordingly, the Board concludes that the Veteran's psoriatic arthritis warrants a 60 percent rating as of November 6, 2017, but that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

TDIU

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16 (a)(2). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Throughout the appeal period, the Veteran's total combined disability evaluation has been at least 80 percent.  In addition, throughout the appeal period the Veteran has been service-connected for at least one disability with a 40 percent or more disability evaluation.  The schedular criteria for entitlement to TDIU are met.  See 38 C.F.R. § 4.16.    

A November 2017 VA Skin Diseases examination notes that the Veteran experiences psoriasis on more than 40 percent of his body.  Multiple buddy statements submitted by members of the Veteran's family detail that the Veteran's psoriasis requires constant treatment and often results in bleeding, painful lesions on the Veteran's body.  

Further, a November 2017 examination of the Veteran's psoriatic arthritis indicates the Veteran's arthritis manifests with symptom combinations productive of definite impairment of health and incapacitating exacerbations.  Finally, the Veteran is service-connected for an adjustment disorder with a 50 percent disability evaluation.  A November 2017 mental health examination notes that the Veteran's adjustment disorder manifests with reduced reliability, productivity, and efficiency.  The examiner further notes that the Veteran's interpersonal functioning may be impaired due to the Veteran's anxiety and tendency to isolate. 

A June 2007 Social Security Administration determination of the Veteran's total disability states:

[A Dr.] conducted a psychological evaluation of the claimant on August 12, 2006. Based on mental status observations his diagnostic impression was depressive disorder NOS (severe) and multiple medical problems. [Examiner] opined that the claimant's prognosis was poor.  The claimant's Global Assessment of Functioning was estimated to be 50, indicating a serious impairment in social, occupational. Or school functioning.  He achieved a score of 45 on the Beck Depression Inventory II (BDI) which was indicative of severe depression.  Dr. completed a statement concerning the nature and severity of the claimant's mental impairment, in which he indicated that the claimant had moderately severe to markedly severe limitations in ten areas listed.

Based on the above discussed examinations, the Veteran's multiple service-connected disabilities and their resulting limitations, the Board finds that a TDIU is warranted in this case.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's wide array of service-connected disabilities precludes him from performing the physical and mental requirements of substantially gainful employment.  Accordingly, the Veteran's claim for entitlement to TDIU is granted effective May 24, 2007, the date of the Veteran's claim for TDIU.


ORDER

Entitlement to service connection for a pulmonary embolism is denied.

Entitlement to a disability evaluation in excess of 40 percent prior to November 6, 2017 is denied.

Entitlement to a disability evaluation of 60 percent, but no more, as of November 6, 2017 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


